EXHIBIT FOR IMMEDIATE RELEASE Magal S3 Reports Improved Financial Results for the Third Quarter 2010 YAHUD, ISRAEL, November 17, 2010 Magal S3 Ltd. (NASDAQ GMS: MAGS, TASE: MAGS) today announced its consolidated financial results for the three and nine month periods ended September 30, 2010. RESULTS FOR THE THREE MONTH PERIOD ENDED SEPTEMBER 30, 2010 Revenues for the third quarter of 2010 totaled $13.4 million. This represents a decrease of 24.4% over third quarter 2009 revenues of $17.7 million, and an increase of 16.9% compared with $11.4 million in revenues reported in the second quarter of Gross profit for the third quarter of 2010 totaled $4.5 million, or 34.0% of revenues. This is compared with gross profit of $6.4 million, or 36.3% of revenues, in the third quarter of 2009, and represents an improvement over gross profit of $3.6 million, or 31.7% of revenues, in the second quarter of 2010. Operating loss for the third quarter of 2010 was $0.8 million. This is compared with operating income of $0.5 million in the third quarter of 2009 and an operating loss of $1.7 million reported in the second quarter of 2010. Net loss for the third quarter of 2010 was $0.8 million. This is compared with a net loss of $0.7 million in the third quarter of 2009 and a net loss of $1.5 million in the second quarter of 2010. Net loss per share for the third quarter of 2010 was $(0.08), compared with a net loss per share of $(0.07) in the third quarter of 2009 and a net loss per share of $(0.15) in the in the second quarter of 2010. Cash and cash equivalents and restricted cash amounted to $17.8 million as of September 30, 2010 compared with $13.7 million as at December 31, 2009. During the quarter the Company received a bridge loan of $10 million from Magal’s principal shareholder. MANAGEMENT COMMENT Commenting on the results, Mr. Eitan Livneh, President and CEO of Magal, said, “We are pleased with the sequential improvement in our third quarter results, demonstrating that we are on the right track. Following a period of rationalizing costs and the integration of our US operations into our Canadian subsidiary last year, we are running a leaner and more efficient operation, and we aim to return to profitability in the near future. We ended the quarter with a strong level of cash, supported by the $10 million bridge loan granted to us by the Company’s major shareholder. This loan provides us with sufficient working capital to implement our new business strategy for long-term profitable growth.” “Following a difficult period caused by the global economic crisis, we are beginning to see improvements in a number of the regions in which we operate, particularly in the emerging market regions. We are now competing in a number of tenders globally and our pipeline of potential deals has grown strongly over the past year. We believe that our advanced security sensors, together with our in-the-field proven capabilities will allow us to convert a good portion of our pipeline into revenues. Now, more than ever, I believe Magal has turned the corner and I am increasingly enthusiastic about Magal’s future,” concluded Mr.
